UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: ¨Preliminary Proxy Statement ¨Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) oDefinitive Proxy Statement x Definitive Additional Materials ¨Soliciting Materials Pursuant to sec. 240.14a-11(c) or sec. 240.14a-12 CIGNA Corporation (Exact Name of Registrant as Specified in its Charter) Payment of Filing Fee (Check the appropriate box) xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(l) and 0-11.1 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨Fee paid previously with preliminary materials. ¨Check box if any part of the fee is offset as provided by Exchange Act Tule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Dear CIGNA Employee: We are pleased to provide you with electronic delivery of voting instructions for the 2011 annual meeting of shareholders of CIGNA Corporation.These instructions apply to any vested or restricted shares of CIGNA stock that you own and that are held in your employee stock account at BNY Mellon and to the pass through voting rights you have because of your investment in the CIGNA Stock Fund of the CIGNA or Intracorp 401(k) plans. To access CIGNA's 2011 Proxy Statement and 2010 Annual Report, and to provide voting instructions, click here. If you cannot access the link, please email CIGNA Shareholder Services at ShareholderServices@cigna.com to receive your proxy voting package by mail. You may also access the 2011 Proxy Statement and the 2010 Annual Report on CIGNA's website at www.cigna.com>About Us>Investor Relations>Most Recent Disclosures>Financial Literature. CIGNA encourages you to exercise your right to vote.Your vote is important, even if you do not own many shares, or have only a small amount invested in the CIGNA Stock Fund. Thank you. CIGNA Corporation Two Liberty Place 1601 Chestnut Street Philadelphia, PA 19192-1550 March18, 2011 NOTICE OF2 The annual meeting of shareholders will be held on Wednesday, April 27, 2011 at the Philadelphia Museum of Art, Van Pelt Auditorium, 26th Street and the Benjamin Franklin Parkway, Philadelphia, Pennsylvania. At the meeting, we will ask the shareholders to: 1.Elect the three director nominees named in the proxy statement for terms expiring in April 2014 (Item 1 on the proxy card); 2.Approve an advisory resolution on executive compensation (Item 2 on the proxy card); 3.Conduct an advisory vote on the frequency of future advisory votes on executive compensation (Item 3 on the proxy card); 4.Ratify the appointment of PricewaterhouseCoopers, LLP as the independent registered public accounting firm for 2011 (Item 4 on the proxy card); 5.Approve an amendment to the CIGNA Long-Term Incentive Plan (Item 5 on the proxy card); and 6.Consider any other business properly brought before the meeting. Each of these proposals is described in the proxy statement.The Board of Directors recommends that you vote in favor of Items 1, 2, 4 and 5, and that you vote for “three years” on Item 3.CIGNA's 2011 Proxy Statement and 2010 Annual Report to Shareholders are available at the bottom of this notice, or you may access them on CIGNA's website at www.cigna.com>About Us>Investor Relations>Most Recent Disclosures>Financial Literature.You may also contact CIGNA's Shareholder Services Department at 215.761.3516 for a Proxy Statement and Annual Report. CIGNA shareholders of record at the close of business on Monday, February 28, 2011 are entitled to notice of and to vote at the meeting and any postponement or adjournment thereof. Participants in the CIGNA 401(k) Plan or the Intracorp 401(k) Performance Sharing Plan who have invested some or all of their account balances in the CIGNA Stock Fund as of the close of business on Monday, February 28, 2011, are entitled to the same notice that shareholders receive and to provide direction on how they want their proportionate interest in the shares held by the CIGNA Stock Fund voted by the Plans’ trustee (the actual shareholder of record for shares owned by the Plans). Your vote or instructions are important, even if you do not own many shares or have much money invested in the CIGNA Stock Fund.To use the Internet to vote your shares or issue voting instructions, click on the following link: http://www.proxyvoting.com/ci and usethe unique control number below. Your control number is: We encourage you to exercise your right to vote. David M. Cordani Isaiah Harris, Jr. President and Chief Executive Officer Chairman of the Board By order of the Board of Directors, Lindsay Blackwood Corporate Secretary For your convenience, we have created eBooks of several documents and packed them into this eKit. We designed these eBooks for comfortable reading and easy navigation. The search features help you find what you need, and the print features yield sharp, clear text. You can also download an optimized PDF edition of any document, for off-line reading and printing. VIEW OR DOWNLOAD eBOOKS Click on the report you wish to view or download. [Link to 2010 Annual Report] [Link to 2011 Proxy Statement]
